Citation Nr: 1325754	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  09-41 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to service connected disabilities, including a low back disability.

2. Entitlement to service connection for a right knee disability, to include as secondary to service connected disabilities, including a low back disability.


REPRESENTATION

The Veteran represented by:  Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln Nebraska.

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In August 2012, the Board remanded the Veteran's claims for service connection for bilateral knee disabilities for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded the Veteran's claims for service connection for bilateral knee disabilities in August 2012 for a new VA examination requesting opinions regarding the relationship between any knee disability and the Veteran's service.  Even though the Veteran had been provided three VA examinations, the VA examiners did not provide a clear opinion as to whether the Veteran's right and left knee disabilities were either directly related to the service training accident in which the right knee was injured, or whether they were both aggravated by the repetitive jumps from helicopters in service, or due to the service connected lower back disability.  Therefore, the Board remanded the Veteran's claims for a new VA examination requesting opinions as to the relationship of the Veteran's knee disabilities to service or other service-connected disabilities such as his back disability.  

The Veteran testified in August 2011 that he initially experienced pain in his right knee and back after a training accident in service.  He subsequently suffered from pain in his back and both knees compounded by repetitively jumping 6 to 8 feet from helicopters during combat.  He jumped multiple times with the record containing estimates between 20-36 times during service.  

The Veteran was provided a VA examination in October 2012.  Both knees have been diagnosed with degenerative changes.  In addition, a tear of the medial meniscus of the right knee was surgically repaired in December 2010.  The examiner concluded that the Veteran's knee disabilities are less likely than not related to service.  The examiner acknowledged that the Veteran was a combat Veteran and that his testimony that he had received injuries to his knees in service was credible.  The examiner stated, however, stated that the radiographic changes would be much more advanced than the current findings if his combat jumps were the primary cause.  The examiner also would expect pain, not instability would be the Veteran's complaints.  The examiner also stated the knee disabilities were less likely than not aggravated by the Veteran's service connected back disability.  In his reasoning, however, the examiner again explained how the findings he noted regarding the back were not of such a severity to have resulted from the 25 combat jumps from the helicopter.  He did not explain how the back disability did not aggravate both knees.  Instead, the examiner appeared to focus on the etiology of the Veteran's back disability which has already been found to be service-connected.  Finally, as noted above, the Veteran testified that during basic training, he and others were running when someone in front of him slipped and fell on ice causing a chain reaction that also caused the Veteran to fall.  The examiner, however, never discussed this incident.  

With apologies to the Veteran, the Board must remand the matter again for another VA examination as the examiner did not adequately discuss whether the Veteran has a knee disability related to service.  First, the VA examiner explained why he believed the Veteran's subsequent civilian occupation as a machinist was the primary cause, but did not offer any opinion as to whether the Veteran's service was also a contributing factor that resulted in the onset of any current disability of either knee.  Second, the examiner also focused on the Veteran's main complaint as instability and not knee pain or limitation of motion.  A Veteran, if the evidence supports such a conclusion, would be entitled to service connection for both instability of the knee and for loss of motion and pain.  See, e.g., 38 C.F.R. § 4.71a Diagnostic Codes 5257 (other impairment of the knee which includes instability), Diagnostic Code 5260 (limitation of knee flexion), and Diagnostic Code 5261 (limitation of knee extension).  Third, the VA examiner did not discuss at all the relationship the in-service accident and any disability of the right knee.  Finally, as to the back, as noted, the examiner focused on the Veteran's history of combat jumps, and the current severity of the back disability rather than discussed if there is any relationship between the back disability and the knee disabilities.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

As the Board remanded the Veteran's claims for a VA examination for medical opinions to ascertain the origins of his bilateral knee disorders, and the October 2012 VA examination is inadequate, the Board must remand the Veteran's claims for another VA examination.  The Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for both knees.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine the Veteran has a current disability of either knee, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current knee disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is asked to specifically discuss the relationship between any diagnosed orthopedic disability of the knees and the incident described by the Veteran where he slipped and fell on ice during basic training.

The examiner is asked to specifically discuss the relationship between any diagnosed orthopedic disability of the knees and the Veteran's combat experience making between 20-36 combat jumps 6-8 feet off the ground from helicopters, including whether such activities resulted in the onset of the diagnosed orthopedic knee disability or aggravated any knee disability resulting from the basic training injury.

The examiner is advised he or she should assume for the sake of the examination that the Veteran made multiple combat jumps from helicopters while in service in Vietnam in the manner described.

The examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed orthopedic disability of the knees was caused or aggravated by the service-connected disability of mechanical low back strain and degenerative disc disease of the low back or any other service connected disability to include left and right lower extremity radiculopathy.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale must be provided for any opinion offered.

2.  After the development requested is completed, readjudicate the claims for service connection for service connection for a left knee disability, and service connection for a right knee disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


